DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: member 20B from the figures is not mentioned in the specification.  
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. Applicant’s argument that no evidence was given to demonstrate a lack of possession is not persuasive since the reasoned argument in the 112 rejection presents evidence of lack of possession. Applicant’s argument that the threaded collar is only one possible embodiment in the specification and is not present in the claims and that the aperture 22a in the carrier bar will allow the string 7 to rotate while being prevented from moving laterally which, in combination with fig. 4 and pgs. 15-16 of the spec which detail rotary motion of the string translating into vertical motion through threads demonstrate possession of the claims is not persuasive. Despite the absence of the collar from the claims, it is the only embodiment disclosed in the specification or drawings capable of allowing the string to be both rotated while vertically retained defining the string length while also being able to rotate to raise or lower the string. The other embodiment, where the positioner has a threaded mount as described in pgph. 51  of the instant publication, is not capable of rotating the string while vertically retaining the downhole string length since rotation of the string will always change the length as the threaded portion of the string interacts with the threaded mount (which is not shown). Applicant’s assertions regarding the aperture 22a, fig. 4, and pgs. 15-16 of the spec fail to provide clarification as to how the threaded collar would selectively lock to the threaded portion of the string to rotate it without translation thereby keeping it vertically retained in position.
Applicant’s argument that Examiner did not consider all of the Wands factors, this is not persuasive since the Wands factors were considered and ordinary skill in the art does not cover such a selectively locking arrangement between a threaded collar and bar and thus undue experimentation would be required to arrive at the claimed features in question.
Applicant’s amendment to the claims does not overcome the 112 rejections since it does not clarify, further describe, or remove any of limitations in question.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase “a powered well string positioner connecting the top end of the well string to the reciprocating power unit and which rotatably engages the well string such that the well string can be rotated along its axis within the tubular during operation of the vertical reciprocating power unit while being vertically retained in a position defining the downhole well string length” lacks sufficient description to demonstrate possession. While Applicant recites a threaded collar which rotates to raise or lower the string and also discloses locking the collar to the string to rotate the string, such a locking mechanism is not so simple or well known that just reciting its function is sufficient to demonstrate possession of the invention. While Examiner realizes that such a locking mechanism is conceivable, such a locking mechanism between a threaded collar and a threaded bar has not been encountered and is not such a blatantly obvious limitation that further description and illustration is not required. This is especially true considering that this limitation is a major distinction with most of the prior art in combination with the remainder of the limitations. It is further unclear and undescribed how a motor such as 20a surrounding a threaded portion of the string could impart rotary motion directly to the string resulting in string rotation in a case where a threaded collar is not rotated. It is unobvious what kind of mechanical connection between the motor and threaded portion would result in rotation of the string. Despite the absence of the collar from the claims, it is the only possible embodiment disclosed in the specification or drawings capable of allowing the string to be both rotated while vertically retained defining the string length while also being able to rotate to raise or lower the string which means one must look to the description surrounding this collar to determine if there is possession of the claimed limitations. The other embodiment, where the positioner has a threaded mount as described in pgph. 51  of the instant publication, is not capable of rotating the string while vertically retaining the downhole string length since rotation of the string will always change the length as the threaded portion of the string interacts with the threaded mount (which is not shown). Overall, pgphs. 52-57 of the instant publication and figs. 4 and 4A fail to sufficiently describe the invention to enable a skilled artisan to make the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While Applicant recites a threaded collar which rotates to raise or lower the string and also discloses locking the collar to the string to rotate the string, such a locking mechanism is not so simple or well known that just reciting its function without further illustration or description is sufficient to enable a skilled artisan to make the invention. While Examiner realizes that such a locking mechanism is conceivable, such a locking mechanism between a threaded collar and a threaded bar has not been encountered and is not such a blatantly obvious limitation that further description and illustration is not required for enablement. This is especially true considering that this limitation is a major distinction with most of the prior art in combination with the remainder of the limitations. It is further unclear and undescribed how a motor such as 20a surrounding a threaded portion of the string could impart rotary motion directly to the string resulting in string rotation in a case where a threaded collar is not rotated. It is unobvious what kind of mechanical connection between the motor and threaded portion would result in rotation of the string. Overall, pgphs. 52-57 of the instant publication and fig. 4A fail to provide enablement of the limitations regarding string rotation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/17/2022